TRRATTORNEYGENERAI.
                                      OF   TEXAS

                               AUSTIN.     TBXAS      78711




                                             May   27,   1975


The Honorable   John R. Bigham                           Opinion    No.   H-   616
Environmental   Affairs  Committee
House of Representatives                                  Re: Authority   of the Board of
P. 0. Box 2910                                            Control underarticle    665b,
Austin,  Texas   78711                                    V. T. C. S.

Dear   Representative         Bigham:

          You have      requested     our opinion regarding   the authority       of the Board     of
Control    pursuant      to article   665b, V. T. C. S., which provides:

                   The State Board of Control     shall establish   and maintain
                   in each public building under its control facilities      for
                   collecting  separately  from all other w~astes all the
                   wastepaper    disposed of in that building.    The board
                   shall sell the wastepaper   for recycling    purposes   to
                   the company which submits the highest        bid for the paper.

Specifically,  you ask whether the Board is required     to sell this waste paper
only to bidders who will recycle  it into new paper,    and, in addition,  you
inquire as to which state office buildings  article  665b, V. T. C. S., is applicable.

         The answer to your first question              depends upon the interpretation          of
the phrase “for recycling          purposea”       The term “,recycle”         is not defined in the
statute,  and we have discovered            no judicial    decision    which illuminates     its
meaning.      It is settled,     however,     that the words of a statute are ordinarily            to
be given their plain meaning.            Attorney     General ~Opinion No. H-193 (1974).
The ordinary      meaning      of “recycle”     is ‘!to pass again through a cycle or changes
in treatment.     ” Webster’s       New International        Dictionary,      2d ed., at 2083.     A
glossary   of “Common          Environmental       Terms”     compiled      by the United Statues
Environmental       I’rotThe Honorable     John R.    Bigham    - Page    2     (H-616)




          We have found no relevant        definition   which would indicate     that
“recycling”   of waste paper need be limited           to its reconversion    into’ new paper.
Our conclu~sion is consistent      with a letter dated July 25, 1974, to Mr. Homer
Foerester,    Executive   Director     .of the State Board of Contr~ol, from Senator
Ron Glower,     co-author   of article     665b.    Senator Glower     stated that:

                  [Ilegislative   intent as expressed      in the phrase
                  ‘recycling    purposes’   was not limited      to selling the
                  waste paper only to contractors          who would reuse it
                  in making other paper.         Recycling    implies     the reuse
                  of the resource,      butmt necessarily      in the same manner
                 ;as it was originally     used.

It is therefore    our opinion that the Board of Control is not required   to restrict
its sale of waste paper under article      665b, V. T. C. S., to bidders ~who will
convert   it to. new paper,   but may sell such waste pauper to any bidder who will
recycle   it in some other manner.

         As to your second question,       article   665b, V. T. C. S., requires         the
Board of Control to collect    waste paper for recycling,purpdses             in “each public
building under its control. ” (Emphasis         supplied).    Since statutes in pari
materia   are to be construed    together,     Hurt v. Oak Downs,       Inc.,    85 S.W.2d
294 (Tex.   Civ. App. - Dallag      1935), dismissed       as
                                                           --  moot,   97 S.   W.   2d 673 (Tex.
Sup. 1936), we may discern      then extent of the Board’s       responsibility      from
article  665, Vi T. C. S., which provides        that the Board of Control        “shall have
charge and control    of all public buildings,      grounds and property        of the, State
. . . II

          ‘The control   of certain public buildings        is~ specifically   committed     to
other agencies.      See,c.g.,     article    3174b, section     2, V. T. C.S.,     which trans-
ferred  the control     and management         of the Texas State Hospitals         and Special
Schools from the Board of Control ,to the predecessor                  of the Texas Department
of Mental Health ad Mental Retardation.               In these instances,      the more specific
statute must be deemed to prevail            over the general      languageof     article   665,
V. T. C. S. .GMC Superior         Trucks,     Inc.   v. Irving Bank and Trust Co.,           463
S.W.2d 274, 276 (Tex.        Civ. App. -- Waco           1971, no writ).     In all other
cases,   however,      we are obliged      to follow   the clear meaning of the statutory
language,     which declares     that~ the Board shall.have        control   of all
                                                                                -    public




                                           p.   2730
-   -




    The Honorable    John R.    Bigham     - Page    3   (H-616)




    buildings.  When the words of a statute are neither indefinite  Normmisleading,
    there is no need to look beyond the words of the statute to determine   its
    meaning.   Sabine Pilot~s Ass’n v. Lykes Brothers    Steamship,  Inc., 346 S.W.
2d 166, 169 (Tex. Civ. App. -- Austin    1961, no writ).

             Since we believe   that article  665, V. T. C. S. unambiguously       confers
    upon the Board of Control the control      of all public buildings,    it is ou,r view
    that, except as limited    by a more specific    statute, article   665b, V.. T. C. S.,
    is applicable  to all state office buildings.

                                        SUMMARY

                      The Board ‘of Control is not required    to restrict  its
                     sale of waste paper under article     665b, V. T. C. S.,
                     to bidders who will convert    it to new paper,    but may
                     sell such waste paper to’any bidder who will recycle
                     it in any manner.     Article 665, V. T. C. S., is applicable
                     to all public buil,dings except those whose control is
                     committed    by statute to an agency other than the Board
                     of Control.

                                                          Very     truly   yours,




                                                          Attorney     General      of Texas




    DAVID   M.   KENDALL,       First   Assi,stant




    C. RCBER.f  Hl,:ATH,       Chairman
    Opinion Committee

    jwb




                                               po 2731